DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s papers filed on 03/29/2021. Claims 1-20 are currently pending in the application. An action follows below:
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

FIRST SET OF REJECTIONS:
Claims 1-3, 7, 8, 10, 12, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (US 2015/0248140 A1; hereinafter Hsu.)
As per claim 1, Hsu discloses a display device (see at least ¶ 5, disclosing a display device, as an electronic device, such as a smart phone, tablet computer, or other portable electronic devices, comprising a display [[module/unit]] and a touch panel applied to display screen of the display [[module/unit/layer]]; see at least any of Figs. 8-13; ¶ 86, disclosing the display device further comprising elements [100, 11] construed as the touch sensing layer or the touch panel) comprising: 
a display panel (see the above discussion, wherein the “claimed” display panel is construed as to include the display [[module/unit/layer]] and the construed touch sensing layer [100, 11];)
an inorganic layer directly contacting the display panel (see at least Fig. 8, disclosing an inorganic layer [1010] directly contacting the element [100] of the construed display panel;) and 
a carbon layer directly contacting the inorganic layer (see at least Figs. 6, 8, 9, disclosing a carbon layer [200/ 200, 500] directly contacting the inorganic layer [1010],)
wherein a thickness of the carbon layer is about 1 nm to about 10 nm (see at least ¶ 34, disclosing a thickness of the carbon layer [200] being about 2 nm to about 5 nm.)

	As per claim 2, Hsu discloses the carbon layer including amorphous carbon (the Hsu diamond-like carbon layer [200] is a class of amorphous carbon material.)
see the discussion in the rejection of claim 1; or see at least Fig. 6; ¶ 60, disclosing the element [500] of the carbon layer formed of a silicon carbon based material which is crystalline carbon.)
As per claim 7, Hsu discloses the inorganic layer includes a silicon-containing compound (see at least Fig. 8, 9; ¶ 66, disclosing the inorganic layer [1010] including at least four layers [1011-1014], each including a silicon-containing compound.)
As per claim 8, Hsu discloses the inorganic layer being a single layer or a multilayer (see at least Fig. 8, 9, disclosing the inorganic layer [1010] being a multilayer including at least four layers [1011-1014].)
As per claim 10, Hsu discloses the inorganic layer having a single-layered or multi-layered structure including at least one of a SiON, a SiNx, and a SiOx (see at least Fig. 8, 9; ¶ 66.)
As per claim 12, Hsu discloses the inorganic layer forming a distributed Bragg reflector (see at least Fig. 8, 9; ¶¶ 65-66, disclosing the inorganic layer formed from multiple layers of alternating materials with varying refractive index, so as to form a distributed Bragg reflector.)
As per claim 15, Hsu discloses that the display device does not include a cover window (see the discussion in the rejection of claim 1 for the display device; further see at least any of Figs. 8-13, disclosing that the display device does not include a cover window.)

As per claim 17, Hsu discloses a display device (see at least ¶ 5, disclosing a display device, as an electronic device, such as a smart phone, tablet computer, or other portable electronic devices, comprising a display [[module/unit]] and a touch panel applied to display screen of the display [[module/unit]]; see at least any of Figs. 9-13; ¶ 86, disclosing the display device further comprising elements [100, 11] construed as the touch sensing layer or the touch panel) comprising: 
a display panel (see the above discussion, wherein the “claimed” display panel is construed as to include the display [[module/unit/layer]] and the construed touch sensing layer [100, 11];)
an adhesive layer directly contacting the display panel (see at least Fig. 9, disclosing an adhesive layer [400] directly contacting the element [100] of the construed display panel;) 
see at least Fig. 9, disclosing an inorganic layer [1010] directly contacting the adhesive layer [400];) and 
a carbon layer directly contacting the inorganic layer (see at least Figs. 6, 9, disclosing a carbon layer [200/ 200, 500] directly contacting the inorganic layer [1010],)
wherein a thickness of the carbon layer is about 1 nm to about 10 nm (see at least ¶ 34, disclosing a thickness of the carbon layer [200] being about 2 nm to about 5 nm.)

As per claim 18, Hsu discloses the carbon layer including amorphous carbon or crystalline carbon (see the discussion in the rejections of claims 2-3.)

Claims 4, 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Lechtenboehmer (US 2005/01017118 A1.)
As per claim 4, Hsu, as discussed in the rejection of claims 2-3 above, further discloses the carbon layer including amorphous carbon [200] having both sp2 bond graphite structures and sp3 bond diamond cubic structures (see ¶¶ 28-31;) and crystalline carbon [500] having atomic structure (see ¶ 61, disclosing the layer [500] having atomic structure,) but is silent to the amorphous carbon and/or the crystalline carbon including both a region arranged in a simple cubic (SC) structure and a region arranged in a hexagonal close packed (HCP) structure. 
However, in the same field of endeavor of the carbon layer, Lechtenboehmer remedies for the aforementioned deficiency of the Hsu reference by teaching the amorphous carbon and/or the crystalline carbon including a region arranged in a distributed cubic crystalline structure, as the claimed simple cubic (SC) structure, and a region arranged in a distributed hexagonal carbon structure, as the claimed hexagonal close packed (HCP) structure. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to remedy for the aforementioned deficiency of the Hsu reference, in view of the teaching in the Lechtenboehmer reference or, alternatively, to modify the amorphous carbon and/or the crystalline carbon including a region arranged in a simple cubic (SC) structure and a region arranged in a hexagonal close packed (HCP) structure, in view of the teaching in the Lechtenboehmer reference, to obtain the same predictable result.

see the discussion in the rejection of claim 2 whereas Hsu discloses the carbon layer including amorphous carbon layer, thereby rendering a region in which amorphous carbon is disposed.)
As per claim 19, see the rejection of claim 4 for similar limitations.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Jin et al. (US 2018/0226614 A1; hereinafter Jin.)
As per claim 6, Hsu, as discussed in the rejection of claim 2, discloses the carbon layer including the diamond-like carbon layer [200], but is silent to “a refractive index of the carbon layer being about 1.6 to about 2.0.”
However, in the same field of display technology (see at least ¶ 1,) Jin discloses the diamond-like carbon layer, being used in the display device (see at least ¶ 69,) having a refractive index of the diamond-like carbon layer being about 2.0 (see at least ¶ 64,) to provide an effect of increasing light transmission rate and to ensure a relatively high light output efficiency of the display (see any of Abstract; ¶ 94; or ¶ 95.)
Hsu, as discussed above, discloses the carbon layer including the diamond-like carbon layer, but is silent to “a refractive index of the carbon layer being about 1.6 to about 2.0.” Jin, as discussed above, discloses the diamond-like carbon layer having a refractive index of the diamond-like carbon layer being about 2.0 to provide an effect of increasing light transmission rate and to ensure a relatively high light output efficiency of the display. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to utilize the diamond-like carbon layer having a refractive index of the diamond-like carbon layer being about 2.0 in the display device of the Hsu reference, in view of the teaching in the Jin reference, to improve the above modified display device of the Hsu reference for the predictable result of at least providing an effect of increasing light transmission rate and ensuring a relatively high light output efficiency of the display.

Claims 9, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Ngo et al. (US 2015/0299470 A1; hereinafter Ngo.)
see at least Fig. 8 or 9) or more (see at least ¶ 64:19-22,) but is silent to “a [[total]] thickness of the inorganic layer [1010] is about 400 nm to about 1 µm.”
However, in the same field of display technology (see at least ¶ 2; Figs. 2A-2B,) Ngo discloses a multi-layered inorganic layer [104] having six layers and a total thickness, e.g., 273 nm (see Fig. 1; TABLE 1,) to achieve suitable reflectance color neutrality at off-normal incident angles more readily than a corresponding four-layer anti-reflective stack (see ¶ 22: last four lines) and to effectively reduce the reflectance well under 0.8% over the visible spectrum (see ¶ 35.) Ngo further discloses that a multi-layered inorganic layer having more than six layers can have superior reflectivity performance relative to anti-reflective stacks having fewer than six stack layers and this superior reflectivity performance can be concentrated at wavelengths near the low and high ends of the visible spectrum (see ¶ 13.) In other words, Ngo discloses the multi-layered inorganic layer having more than six layers and the total thickness of greater than 273 nm.
Hsu, as discussed above, discloses the multi-layered inorganic layer having four layers or more and is silent to “a [[total]] thickness of the inorganic layer is about 400 nm to about 1 µm.” Ngo, as discussed above, discloses the multi-layered inorganic layer having more than six layers and the total thickness being greater than 273 nm to achieve suitable reflectance color neutrality at off-normal incident angles more readily than a corresponding four-layer anti-reflective stack, to effectively reduce the reflectance well under 0.8% over the visible spectrum, and to concentrate the superior reflectivity performance at wavelengths near the low and high ends of the visible spectrum. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to utilize the multi-layered inorganic layer having more than six layers and the total thickness being greater than 273 nm, in the display device of the Hsu reference, in view of the teaching in the Ngo reference, to improve the above modified display device of the Hsu reference for the predictable result of achieving suitable reflectance color neutrality at off-normal incident angles more readily than a corresponding four-layer anti-reflective stack, effectively reducing the reflectance well under 0.8% over the visible spectrum, and concentrating the superior reflectivity performance at wavelengths near the low and high ends of the visible spectrum.
 and the total thickness being greater than 273 nm, but is still silent to a thickness of a thickness of the inorganic layer being about 400 nm to about 1 µm, as claimed.
Moreover, Ngo discloses that the multi-layered inorganic layer can have more than six layers (see the above discussion; or see Ngo ¶ 13,) and the thickness of the Si3N4 layer of the high refractive layer is 68.05 nm (see TABLE 1,) and the thickness of the SiO2 layer of the low refractive layer is 87.62 nm, thereby rendering the multi-layered inorganic layer having eight layers and a thickness being greater than 400 nm, i.e., in the claimed range.
Furthermore, a change in range/size was judicially recognized as being within the level of ordinary skill in the art, In re Larson, 340 F.2d 965,968 (CCPA 1965); In re Dulberg, 289 F.2d 522, 523 (CCPA 1961); In re Rose, 105 USPQ 237 (CCPA 1955); and In re Reven, 156 USPQ 679 (CCPA 1968). 
Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to utilize the multi-layered inorganic layer having eight layers and the thickness being greater than 400 nm, as desired as claimed, in the above modified display device of the Hsu reference to obtain the same predictable result.

As per claim 16, Hsu further discloses a transmittance of a stacked structure of the inorganic layer and the carbon layer is equal to or greater than about 88 % (see at least ¶ 67, disclosing the composite substrate structure 80 having a transparency greater than about 92%) and the multi-layered inorganic layer [1010] having four layers (see at least Fig. 8 or 9) or more (see at least ¶ 64:19-22,) but is silent to “a reflectance of the stacked structure of the inorganic layer and the carbon layer being equal to or less than about 10 %,” as claimed.
However, in the same field of display technology (see at least ¶ 2; Figs. 2A-2B,) Ngo discloses a reflectance of the stacked structure of the inorganic layer [104] and the carbon layer [105] being well under 0.8% (see Fig. 4; ¶ 35,) to achieve suitable reflectance color neutrality at off-normal incident angles more readily than a corresponding four-layer anti-reflective stack (see ¶ 22: last four lines) and to effectively reduce the reflectance well under 0.8% over the visible spectrum (see ¶ 35.) Ngo further discloses that a multi-layered inorganic layer having at least six layers can have superior reflectivity performance relative to anti-reflective stacks having see ¶ 13.) 
Hsu, as discussed above, discloses the multi-layered inorganic layer having four layers or more and is silent to “a reflectance of the stacked structure of the inorganic layer and the carbon layer being equal to or less than about 10 %,” as claimed. Ngo, as discussed above, discloses the multi-layered inorganic layer having at least six layers and the reflectance of the stacked structure of the inorganic layer and the carbon layer being about 0.8%, to achieve suitable reflectance color neutrality at off-normal incident angles more readily than a corresponding four-layer anti-reflective stack, to effectively reduce the reflectance well under 0.8% over the visible spectrum, and to concentrate the superior reflectivity performance at wavelengths near the low and high ends of the visible spectrum. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to utilize the multi-layered inorganic layer having six layers and the reflectance of the stacked structure of the inorganic layer and the carbon layer being about 0.8%, in view of the teaching in the Ngo reference, to improve the above modified display device of the Hsu reference for the predictable result of achieving suitable reflectance color neutrality at off-normal incident angles more readily than a corresponding four-layer anti-reflective stack, effectively reducing the reflectance well under 0.8% over the visible spectrum, and concentrating the superior reflectivity performance at wavelengths near the low and high ends of the visible spectrum.

	As per claim 20, see the rejections of claims 7-9 for similar limitations.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu.
As per claim 11, Hsu discloses the multi-layered inorganic layer [1010] including a plurality of layers [1011-1014] including SiNx layer, SiON layer, SiO layer, and more (see at least Fig. 8, 9; ¶ 66) and each of layers having different materials and refractive indexes alternatively arranged (see at least ¶ 64.) Hsu is silent to a particular arrangement of the first to fourth layers, as claimed.
However, since Hsu, as discussed above, discloses the multi-layered inorganic layer including a plurality of layers including SiNx layer, SiON layer, SiO layer, and more and each of layers having different materials and refractive indexes alternatively arranged, a person of x, a second layer including a SiON, a third layer including a SiNx, and a fourth layer including a SiON, as desired as claimed, and still to meet a plurality of layers including SiNx layer and SiON layer and each of layers having different materials and refractive indexes alternatively arranged, as required by the Hsu reference.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Park et al. (US 2018/0033832 A1; hereinafter Park.)
As per claim 13, Hsu, as discussed in the rejection of claim 1, discloses the display panel including the display [module/unit/layer] and the touch sensing layer and further discloses the inorganic layer directly contacting the touch sensing layer (see at least Figs. 6, 8, 11, disclosing the inorganic layer [200/ 200, 500] directly contacting the element [100] of the construed touch sensing layer [100, 11].) Hsu is silent to a specific arrangement of the display panel, as claimed.
However, in the same field of display technology (see Park at least Figs. 1, 9; ¶ 3,) Park discloses a display device comprising a display panel including: a substrate (SUB; Fig. 9;) a light-emitting device layer [DP-OLED] disposed on the substrate (Fig. 9;) a thin film encapsulation layer [TFE] disposed on the light-emitting device layer (Fig. 9;) and a touch sensing layer [TS] disposed on the thin film encapsulation layer [TFE] (see Fig. 9.)
Hsu, as discussed above, discloses the display panel including the display [module/unit/layer] and the touch sensing layer and further discloses the inorganic layer directly contacting the touch sensing layer. Park remedies for the aforementioned deficiency of the Hsu reference by teaching the particular arrangement of the display device, including the display panel including: a substrate, a light-emitting device layer disposed on the substrate, a thin film encapsulation layer disposed on the light-emitting device layer, and a touch sensing layer disposed on the thin film encapsulation layer. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to remedy for the aforementioned deficiency of the Hsu reference, in view of the teaching in the Park reference or, alternatively, to modify the Hsu display panel having the 

	As per claim 14, the above modified Hsu obviously renders the touch sensing layer includes: a first insulating layer [TS-LIL] directly contacting the thin film encapsulation layer [TFE] (see Park Fig. 9;) a first sensing electrode [CP1] disposed on the first insulating layer [TS-LIL] (see Park Fig. 9;) a second insulating layer [TS-MIL] disposed on the first sensing electrode [CP1] (see Park Fig. 9;) a second sensing electrode [SP2] disposed on the second insulating layer [TS-MIL] (see Park Figs. 8E, 9;); and a third/outer/top insulating layer [TS-HIL] disposed on the second sensing electrode [SP2] (see Park Figs. 8E, 9;) and the inorganic layer directly contacts the third/outer/top insulating layer of the touch sensing layer (see the discussion in the rejection of claim 13; or see Hsu at least Figs. 6, 8, 11, disclosing the inorganic layer [200/ 200, 500] directly contacting the element [100] of the construed touch sensing layer [100, 11].)
















SECOND SET OF REJECTIONS:
Claims 1, 2, 7, 8, 10, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ngo.
As per claim 1, Ngo discloses a display device (see at least Fig. 2; ¶ 23, disclosing a touch-operated display used in the electronic devices, such as mobile phones, tablet computers, or other portable electronic devices) comprising: 
a display panel (see Figs. 1-2A, disclosing the “claimed” display panel, as the touch-operated display panel, to include the elements [206, 102 of 102/202];)
an inorganic layer directly contacting the display panel (see at least Figs. 1, 2A; ¶ 23:16-19, disclosing an inorganic layer [104] directly contacting the construed display panel [102, 206];) and 
a carbon layer directly contacting the inorganic layer (see at least Figs. 1, 2A; ¶ 16, disclosing an element [105], as the carbon layer, including diamond-like carbon (e.g., amorphous carbon) and directly contacting the inorganic layer [104],)
wherein a thickness of the carbon layer is about 1 nm to about 10 nm (see at least ¶ 17:16-25; TABLE 1, disclosing a thickness of the carbon layer [200] being about 1 nm to about 5 nm, e.g., 2nm.)

	As per claim 2, Ngo discloses the carbon layer including amorphous carbon (see the discussion rejection of claim 1; or see ¶ 16.)
As per claim 7, Ngo discloses the inorganic layer includes a silicon-containing compound (see at least Fig. 1; ¶ 18, disclosing the inorganic layer [104] including six layers [106a-106f], each including a silicon-containing compound.)
As per claim 8, Ngo discloses the inorganic layer being a single layer or a multilayer (see at least Fig. 1, disclosing the inorganic layer [104] being a multilayer including six layers [106a-106f].)
As per claim 10, Ngo discloses the inorganic layer having a single-layered or multi-layered structure including at least one of a SiON, a SiNx, and a SiOx (see at least Fig. 1; ¶ 18.)
As per claim 12, Ngo discloses the inorganic layer forming a distributed Bragg reflector (see at least Fig. 1; ¶ 14, ¶ 18, disclosing the inorganic layer formed from multiple layers of alternating materials with varying refractive index, so as to form a distributed Bragg reflector.)
see the discussion in the rejection of claim 1 for the display device; further see at least any of Figs. 2A-2B, disclosing that the display device does not include a cover window.)

Claims 3, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ngo in view of Hsu.
As per claim 3, Ngo, as discussed in the rejection of claim 2 above, discloses the carbon layer including the diamond-like carbon as amorphous carbon (see ¶ 16,) but is silent to the carbon layer including crystalline carbon.
However, in the same field of display technology (see Hsu at least ¶ 5, disclosing a display device, as an electronic device, such as a smart phone, tablet computer, or other portable electronic devices,) Hsu discloses a display device (see at least ¶ 5, disclosing a display device, as an electronic device, such as a smart phone, tablet computer, or other portable electronic devices, comprising a display [[module/unit]] and a touch panel applied to display screen of the display [[module/unit/layer]]; see Figs. 6-9 and 11; ¶ 86, disclosing the display device further comprising elements [100, 11] construed as the touch sensing layer or the touch panel) comprising: 
a display panel (see the above discussion, wherein the “claimed” display panel is construed as to include the display [[module/unit/layer]] and the construed touch sensing layer [100, 11];)
an inorganic layer directly contacting the display panel (see at least Fig. 8, disclosing an inorganic layer [1010] directly contacting the element [100] of the construed display panel;) and 
a carbon layer directly contacting the inorganic layer (see at least Figs. 6, 8, 9, disclosing a carbon layer [200, 500] directly contacting the inorganic layer [1010],)
	wherein the carbon layer [200, 500] includes the diamond-like carbon layer [200] amorphous carbon (the Hsu diamond-like carbon layer [200] is a class of amorphous carbon material) and crystalline carbon [500] (see at least Fig. 6; ¶ 60, disclosing the element [500] of the carbon layer formed of a silicon carbon based material which is crystalline carbon.)
Hsu further discloses the hydrophobetic layer [300], for providing better scratch resistance and wear resistance (see ¶ 41]) and preventing the surface of the composite substrate structure from attaching oil or water (see ¶ 44,) and the construed crystalline carbon [500] for  the diamond-like carbon layer [200] (see ¶ 61.)
Ngo, as discussed above, discloses the carbon layer including the diamond-like carbon as amorphous carbon, but is silent to the carbon layer including crystalline carbon. Hsu, as discussed above, discloses the carbon layer including both the diamond-like carbon, as the amorphous carbon, and the construed crystalline carbon [500] and the hydrophobetic layer [300], to provide better scratch resistance and wear resistance and to prevent the surface of the composite substrate structure from attaching oil or water. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Ngo carbon layer to further include the crystalline carbon and to provide the hydrophobetic layer in the Ngo display device, in view of the teaching in the Hsu reference, to improve the above modified display device of the Ngo reference for the predictable result of providing better scratch resistance and wear resistance and to prevent the surface of the coasted substrate from attaching oil or water.

As per claim 16, Ngo further discloses a reflectance of the stacked structure of the inorganic layer [104] and the carbon layer [105] being well under 0.8% (see Fig. 4; ¶ 35,) but is silent to “a transmittance of the stacked structure of the inorganic layer and the carbon layer is equal to or greater than about 88 %,” as claimed.
However, in the same field of display technology (see Hsu at least ¶ 5, disclosing a display device, as an electronic device, such as a smart phone, tablet computer, or other portable electronic devices,) Hsu discloses a display device (see at least ¶ 5, disclosing a display device, as an electronic device, such as a smart phone, tablet computer, or other portable electronic devices, comprising a display [[module/unit]] and a touch panel applied to display screen of the display [[module/unit/layer]]; see Figs. 6-9 and 11; ¶ 86, disclosing the display device further comprising elements [100, 11] construed as the touch sensing layer or the touch panel) comprising: 
a display panel (see the above discussion, wherein the “claimed” display panel is construed as to include the display [[module/unit/layer]] and the construed touch sensing layer [100, 11];)
see at least Fig. 8, disclosing an inorganic layer [1010] including a plurality of layers [1011-1014] directly contacting the element [100] of the construed display panel;) and 
a carbon layer directly contacting the inorganic layer (see at least Figs. 6, 8, 9, disclosing a carbon layer [200, 500] directly contacting the inorganic layer [1010],)
	wherein a transmittance of the stacked structure of the inorganic layer and the carbon layer is equal to or greater than about 88 % (see at least ¶ 67, disclosing the composite substrate structure 80 having a transparency being greater than about 92%.)
	
Ngo, as discussed above, discloses a reflectance of the stacked structure of the inorganic layer and the carbon layer being well under 0.8%, but is silent to “a transmittance of the stacked structure of the inorganic layer and the carbon layer is equal to or greater than about 88 %,” as claimed. Hsu, as discussed above, discloses a transmittance of the stacked structure of the inorganic layer and the carbon layer being greater than about 92 %, thereby promoting the visual transparency of the display device (see Hsu Abstract; ¶ 67.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the stacked structure of the inorganic layer and the carbon layer of the Ngo display device, so as to have a transmittance of the stacked structure of the inorganic layer and the carbon layer being greater than about 92 %, in view of the teaching in the Hsu reference, to improve the above modified display device of the Ngo reference for the predictable result of promoting the visual transparency of the display device.

As per claim 17, Ngo discloses a display device (see at least Fig. 2; ¶ 23, disclosing a touch-operated display used in the electronic devices, such as mobile phones, tablet computers, or other portable electronic devices) comprising: 
a display panel (see Figs. 1-2A, disclosing the “claimed” display panel construed to include the elements [206, 102 of 102/202;)
an inorganic layer directly contacting the display panel (see at least Figs. 1, 2A; ¶ 23:16-19, disclosing an inorganic layer [104] having a multi-layered structure including six layers [106a-106f] and directly contacting the construed display panel [102, 206];) and 
see at least Figs. 1, 2A; ¶ 16, disclosing an element [105], as the carbon layer, including diamond-like carbon (e.g., amorphous carbon) and directly contacting the inorganic layer [104],)
wherein a thickness of the carbon layer is about 1 nm to about 10 nm (see at least ¶ 17:16-25; TABLE 1, disclosing a thickness of the carbon layer [200] being about 1 nm to about 5 nm, e.g., 2nm.)
Accordingly, Ngo discloses all limitations of this claim except that Ngo is silent to an adhesive layer between the display panel and the inorganic layer, as claimed.

However, in the same field of display technology (see Hsu at least ¶ 5, disclosing a display device, as an electronic device, such as a smart phone, tablet computer, or other portable electronic devices,) Hsu discloses a display device (see at least ¶ 5, disclosing a display device, as an electronic device, such as a smart phone, tablet computer, or other portable electronic devices, comprising a display [[module/unit]] and a touch panel applied to display screen of the display [[module/unit/layer]]; see Figs. 6-9 and 11; ¶ 86, disclosing the display device further comprising elements [100, 11] construed as the touch sensing layer or the touch panel) comprising: 
a display panel (see the above discussion, wherein the “claimed” display panel is construed as to include the display [[module/unit/layer]] and the construed touch sensing layer [100, 11];)
an adhesive layer directly contacting the display panel (see at least Fig. 9, disclosing an adhesive layer [400] directly contacting the element [100] of the construed display panel;) 
an inorganic layer directly contacting the adhesive layer (see at least Fig. 9, disclosing an inorganic layer [1010] directly contacting the adhesive layer [400];) and 
a carbon layer directly contacting the inorganic layer (see at least Figs. 6, 9, disclosing a carbon layer [200/ 200, 500] directly contacting the inorganic layer [1010].)
Hsu further teaches that the benefit of using the adhesive layer between two elements is to enhance the bonding between two elements (see ¶ 56:5-12.)
Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to utilize an adhesive layer between the Ngo element [102] of the display panel [206, 102] and the Ngo inorganic layer [104], in view 

As per claim 18, see the rejection of claims 2-3 for similar limitations.
As per claim 20, Ngo further discloses the inorganic layer [104] having a multi-layered structure including six layers [106a-106f] (see the discussion in the rejection of claim 17; or Fig. 1,) each of the six layers [106a-106f] including a silicon containing compound (see at least ¶ 18.) Ngo further teaches the multi-layered inorganic layer [104] including six layers [106a-106f] and a total thickness of six layers, e.g., 273 nm (see Fig. 1; TABLE 1.) Ngo further discloses that a multi-layered inorganic layer having more than six layers can have superior reflectivity performance relative to anti-reflective stacks having fewer than six stack layers and this superior reflectivity performance can be concentrated at wavelengths near the low and high ends of the visible spectrum (see ¶ 13.) In other words, Ngo discloses the multi-layered inorganic layer having more than six layers and the total thickness of greater than 273 nm.
Moreover, Ngo further discloses the thickness of the Si3N4 layer of the high refractive layer is 68.05 nm (see TABLE 1,) and the thickness of the SiO2 layer of the low refractive layer is 87.62 nm, thereby rendering the multi-layered inorganic layer having eight layers (see ¶ 21:24-27) and a thickness being greater than 400 nm, i.e., in the claimed range.
Furthermore, a change in range/size was judicially recognized as being within the level of ordinary skill in the art, In re Larson, 340 F.2d 965,968 (CCPA 1965); In re Dulberg, 289 F.2d 522, 523 (CCPA 1961); In re Rose, 105 USPQ 237 (CCPA 1955); and In re Reven, 156 USPQ 679 (CCPA 1968). 
Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to utilize the multi-layered inorganic layer having eight layers and the thickness being greater than 400 nm, as desired as claimed, in the above modified display device of the Ngo reference to obtain the same predictable result.

Claims 4, 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ngo in view of Hsu and Lechtenboehmer.
cubic structures (see Ngo ¶ 16; Hsu ¶¶ 28-31;) and crystalline carbon (as modified by Hsu) having atomic structure (see Hsu ¶ 61, disclosing the layer [500] having atomic structure,) but is silent to the amorphous carbon and/or the crystalline carbon including both a region arranged in a simple cubic (SC) structure and a region arranged in a hexagonal close packed (HCP) structure. 
However, in the same field of endeavor of the carbon layer, Lechtenboehmer remedies for the aforementioned deficiency of the Hsu reference by teaching the amorphous carbon and/or the crystalline carbon including a region arranged in a distributed cubic crystalline structure, as the claimed simple cubic (SC) structure, and a region arranged in a distributed hexagonal carbon structure, as the claimed hexagonal close packed (HCP) structure. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to remedy for the aforementioned deficiency of the above modified Ngo reference, in view of the teaching in the Lechtenboehmer reference or, alternatively, to modify the amorphous carbon and/or the crystalline carbon including a region arranged in a simple cubic (SC) structure and a region arranged in a hexagonal close packed (HCP) structure, in the above modified Ngo display device, in view of the teaching in the Lechtenboehmer reference, to obtain the same predictable result.

As per claim 5, the above modified Ngo obviously renders the carbon layer including a region in which amorphous carbon is disposed (see the discussion in the rejection of claim 2 whereas Ngo discloses the carbon layer including the diamond-like carbon as the amorphous carbon layer, thereby rendering a region in which amorphous carbon is disposed.)
	As per claim 19, see the discussion in the rejection of claim 4 for similar limitations.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ngo in view of Jin.
As per claim 6, Ngo, as discussed in the rejection of claim 2, discloses the carbon layer including the diamond-like carbon layer as the amorphous carbon, but is silent to “a refractive index of the carbon layer being about 1.6 to about 2.0.”
see at least ¶ 1,) Jin discloses the diamond-like carbon layer, being used in the display device (see at least ¶ 69,) having a refractive index of the diamond-like carbon layer being about 2.0 (see at least ¶ 64,) to provide an effect of increasing light transmission rate and to ensure a relatively high light output efficiency of the display (see any of Abstract; ¶ 94; or ¶ 95.)
Ngo, as discussed above, discloses the carbon layer including the diamond-like carbon layer, but is silent to “a refractive index of the carbon layer being about 1.6 to about 2.0.” Jin, as discussed above, discloses the diamond-like carbon layer having a refractive index of the diamond-like carbon layer being about 2.0 to provide an effect of increasing light transmission rate and to ensure a relatively high light output efficiency of the display. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to utilize the diamond-like carbon layer having a refractive index of the diamond-like carbon layer being about 2.0 in the display device of the Ngo reference, in view of the teaching in the Jin reference, to improve the above modified display device of the Ngo reference for the predictable result of at least providing an effect of increasing light transmission rate and ensuring a relatively high light output efficiency of the display.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ngo.
As per claim 9, Ngo further discloses the multi-layered inorganic layer [104] having six layers and a total thickness of six layers, e.g., 273 nm (see Fig. 1; TABLE 1.) Ngo further discloses that a multi-layered inorganic layer having more than six layers can have superior reflectivity performance relative to anti-reflective stacks having fewer than six stack layers and this superior reflectivity performance can be concentrated at wavelengths near the low and high ends of the visible spectrum (see ¶ 13.) In other words, Ngo discloses the multi-layered inorganic layer having more than six layers and the total thickness of greater than 273 nm.
Moreover, Ngo further discloses the thickness of the Si3N4 layer of the high refractive layer is 68.05 nm (see TABLE 1,) and the thickness of the SiO2 layer of the low refractive layer is 87.62 nm, thereby rendering the multi-layered inorganic layer having eight layers (see ¶ 21:24-27) and a thickness being greater than 400 nm, i.e., in the claimed range.
Furthermore, a change in range/size was judicially recognized as being within the level of ordinary skill in the art, In re Larson, 340 F.2d 965,968 (CCPA 1965); In re Dulberg, 289 F.2d 522, 523 (CCPA 1961); In re Rose, 105 USPQ 237 (CCPA 1955); and In re Reven, 156 USPQ 679 (CCPA 1968). 
Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to utilize the multi-layered inorganic layer having eight layers and the thickness being greater than 400 nm, as desired as claimed, in the above modified display device of the Ngo reference to obtain the same predictable result.

As per claim 11, Ngo discloses the multi-layered inorganic layer [104] including a plurality of layers [106a-106f] including SiNx layer, SiON layer, SiO layer, and more (see at least Fig. 1; ¶ 18) and each of layers having different materials and refractive indexes alternatively arranged (see at least ¶ 14; ¶ 18.) Ngo is silent to a particular arrangement of the first to fourth layers, as claimed.
However, since Ngo, as discussed above, discloses the multi-layered inorganic layer including a plurality of layers including SiNx layer, SiON layer, SiO layer, and more and each of layers having different materials and refractive indexes alternatively arranged, a person of ordinary skilled in the art at the time before the effective filing date of invention of the pending application would modify the Ngo multi-layered inorganic layer to have the particular arrangement, as desired as claimed, specifically including a first layer including a SiNx, a second layer including a SiON, a third layer including a SiNx, and a fourth layer including a SiON, as desired as claimed, and still to meet a plurality of layers including SiNx layer and SiON layer and each of layers having different materials and refractive indexes alternatively arranged, as required by the Ngo reference.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ngo in view of Park.
As per claim 13, Ngo, as discussed in the rejection of claim 1 (or see Figs. 1, 2A,) discloses the touch-operated display panel including the elements [206, 102 of 100/202] and further discloses the inorganic layer [104] directly contacting the top element [102] of the touch-operated display panel (see Figs. 1, 2A.) Ngo is silent to a specific arrangement of the display panel, as claimed.
see Park at least Figs. 1, 9; ¶ 3,) Park discloses a display device comprising a touch-operated display panel including: a substrate (SUB; Fig. 9;) a light-emitting device layer [DP-OLED] disposed on the substrate (Fig. 9;) a thin film encapsulation layer [TFE] disposed on the light-emitting device layer (Fig. 9;) and a touch sensing layer [TS] disposed on the thin film encapsulation layer [TFE] (see Fig. 9,) wherein the element [TS-HIL] of the touch sensing layer [TS] is the top element of the touch-operated display panel.
Ngo, as discussed above, discloses the touch-operated display panel and the inorganic layer directly contacting the top element [102] of the touch-operated display panel. Park remedies for the aforementioned deficiency of the Hsu reference by teaching the particular arrangement of the display device, including the display panel including: a substrate, a light-emitting device layer disposed on the substrate, a thin film encapsulation layer disposed on the light-emitting device layer, and a touch sensing layer disposed on the thin film encapsulation layer. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to remedy for the aforementioned deficiency of the Ngo reference, in view of the teaching in the Park reference or, alternatively, to modify the Ngo display panel having the particular arrangement, as claimed, in view of the teaching in the Park reference, to obtain the same predictable result. Accordingly, the above modified Ngo in view of Park obviously renders all limitations of this claim.

	As per claim 14, the above modified Ngo obviously renders the touch sensing layer includes: a first insulating layer [TS-LIL] directly contacting the thin film encapsulation layer [TFE] (see Park Fig. 9;) a first sensing electrode [CP1] disposed on the first insulating layer [TS-LIL] (see Park Fig. 9;) a second insulating layer [TS-MIL] disposed on the first sensing electrode [CP1] (see Park Fig. 9;) a second sensing electrode [SP2] disposed on the second insulating layer [TS-MIL] (see Park Figs. 8E, 9;); and a third/outer/top insulating layer [TS-HIL] disposed on the second sensing electrode [SP2] (see Park Figs. 8E, 9;) and the inorganic layer directly contacting the top element [102] of the touch-operated display panel (see the discussion in the rejection of claim 13; or see Ngo at least Figs. 1-2A, disclosing the inorganic layer [104] directly contacting the top element [102] of the construed touch-operated display panel) as the taught by the Park reference, as discussed in the rejection of claim 13.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626